ORDER
The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR, because he has been charged with a serious crime and because he poses a threat of serious harm to the public or the administration of justice. The petition also seeks appointment of an attorney to protect the interests of respondent’s clients pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that William E. DuRant, Jr., Esquire, is appointed to assume responsibility for respondent’s client files, trust aecount(s), escrow account(s), operating accounts), and any other law office accounts respondent may maintain. Mr. DuRant shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. DuRant may make disbursements *56from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that William E. DuRant, Jr., Esquire, has been duly appointed by this Court.
/s/ Jean H. Toal, Acting C.J.
FOR THE COURT
FINNEY, C.J., not participating.